This case was tried in the court of common pleas on appeal from a decision of the Industrial Commission of Ohio, denying defendant in error, Pearl Smith, the right to compensation under the Workmen's Compensation Law, on account of the death of her husband. The jury found Pearl Smith to be entitled to participate in the state insurance fund. From that judgment, error is prosecuted to this court.
The claim of the commission is that the evidence does not show the injury to the husband to have been sustained in the course of the employment. The husband, John Smith, died as a result of a mitral lesion of the heart. Another claim by the Industrial Commission is that such injury is not compensable, for the reason that there is no showing of trauma, that the decision of the Supreme Court is that trauma must appear, and that trauma be received in the course of the employment. While the word "trauma" is used in several of the decisions of the Supreme Court, it is not clear what the Supreme Court had in mind in the use of the word.
It appears that Smith on August 4, 1931, while in the discharge of his duties as an employee of the Queen City Crushed Stone 
Sand Company, was called upon to repair a broken belt used in connection with the machinery. The belt broke three times. It was necessary for Smith to climb a large number of steps to reach the top of the elevator to repair the belt. Shortly after this service he complained of feeling badly and was taken home. The doctor diagnosed the case as mitral lesion of the heart, caused by strain. Smith recovered somewhat and returned to his duties. *Page 364 
In attempting to perform these duties, his condition was aggravated, and on September 22, 1931, he died, as heretofore stated, from a mitral lesion of the heart.
Smith was a large man, six feet tall, weighing about 210 pounds. He was powerful, did not carry surplus weight, and possessed no physical defects. At the time of the occurrence claimed to have caused his injury, it was noted that there was a sudden development of palpitation in his neck and a jerking of his face.
Under these facts was the contention of the commission, as a matter of law, that no compensable injury was received by Smith in the course of his employment, correct?
If the Supreme Court in the use of the word "trauma" means that the injury must be caused by a direct blow of some character, making the injury apparent, as some language of the Supreme Court would indicate, then the commission was correct as a matter of law, and the injury would not be compensable. We do not feel justified in going that far under the present rules and decisions. We are rather inclined to follow the decision of the Supreme Court in the case of Industrial Commission v. Polcen,121 Ohio St. 377, 169 N.E. 305, wherein the Supreme Court held that a severe coughing spell, resulting in hernia, constituted an injury compensable under the Workmen's Compensation Law. If this be the law, then certainly overexertion causing heart lesion would be compensable. Smith's case was not one of working under conditions and circumstances calculated to develop illness. The lesion was not caused by the prolonged action of any ulterior force or conditions, but, as far as the evidence is concerned, was a direct result of overexertion in the frequent, successive climbing of the steps to the top of the elevator, and down, six or eight times in rapid succession. If there could be such a thing as a compensable injury, in the absence *Page 365 
of apparent traumatic result, this case seems to be one.
We feel that the decision in the Polcen case, supra, and the reasons stated in the opinion, are sufficient upon which to sustain the judgment in this case.
Judgment affirmed.
CUSHING and ROSS, JJ., concur.